Exhibit 10.01
 
STOCK PURCHASE AGREEMENT


Dated August 12, 2010


by and between


NORTH AMERICAN GOLD AND MINERALS FUND


and


WESTERN DIVERSIFIED MINING RESOURCES, INC.




         THIS STOCK PURCHASE AGREEMENT ("Agreement") dated August 11, 2010 is
made and entered into by and between NORTH AMERICAN GOLD & MINERALS FUND, a
Nevada corporation with its principal office located at 848 N. Rainbow Blvd,
#3003, Las Vegas, NV 89107 ("Purchaser") and WESTERN DIVERSIFIED MINING
RESOURCES, INC., a Wyoming corporation with its principal office located at 2780
S. Jones Boulevard #3532, Las Vegas, NV (“Western” or “Seller.


         WHEREAS, Western is the owner of 510,923,545 shares of common stock of
Bouse Gold, Inc., representing 23.22% of the issued and outstanding shares of
this company (the “Bouse Shares”) and 1,030,421,001 shares of common stock of
South Copperstone, Inc., representing 46.84% of the issued and outstanding
shares of this company (the “South Copperstone Shares”) (the “Bouse Shares” and
the “South Copperstone Shares” being sometimes hereafter referred to as the
“Shares”); and


         WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase and acquire from Seller, all of the Shares on the
terms set forth herein.


         NOW, THEREFORE, in consideration of the mutual covenants and promises
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
 
1

--------------------------------------------------------------------------------

 




ARTICLE I
SALE OF SHARES AND CLOSING DATE


         1.01 Shares. Subject to the terms and conditions hereinafter set forth,
Purchaser hereby agrees to purchase the Shares from Seller for the Purchase
Price (as defined below) and Seller agrees to sell the Shares to Purchaser for
the Purchase Price.


         1.02 Purchase Price.  (a) The purchase price for the Bouse Shares shall
be 12,096,115 shares of Purchaser’s Class A Preferred Stock, valued at $16.00
per share (the liquidation preference),  having the terms and conditions set
forth in Exhibit A hereto (the “Class A Shares”).  This equates to
US$193,537,839 or US$0.3788 per share of common stock of Bouse Gold, Inc.  The
purchase price for the South Copperstone Shares shall be 29,334,212 shares of
Purchaser’s Class B Preferred Stock, valued at $2,20 per share (the liquidation
preference) and having the terms and conditions set forth in Exhibit B hereto
share (the “Class B Shares”).  This equates to US$64,535,268 or US$0.06263 per
share of common stock of South Copperstone, Inc.  (The “Class A Shares” and the
“Class B Shares” are sometimes referred to herein as the “Preferred
Shares”).  The Preferred Shares will be delivered by Purchaser, and the Shares
will be delivered by Seller, at the Closing (as that term is defined in
paragraph 1.03).  The price per Share set forth in this Section 1.02, which is a
combined transaction value of $258,073,107 or $0.003449 per share of common
stock of Western’s corporate parent, is final and shall not be subject to
adjustment based on future changes in the price of gold.


(b) In addition, Purchaser will assume the loan accounts owed by Bouse Gold,
Inc. and by South Copperstone, Inc. as of the date of Closing.


         1.03  Closing. The closing of the transaction contemplated herein
("Closing") shall take place on August 17, 2010 in the City of Las Vegas, or at
such other place as Purchaser and Seller mutually agree at the Closing. At
Closing, the following shall be delivered (the "Closing Documents"):


              (a) Purchaser shall deliver to Seller:


(i)  Stock Certificates representing the Preferred Shares pursuant to Section
1.02(a) of this Agreement;


(ii)  An instrument of assumption acceptable of loan account and loan notes
pursuant to Section 1.02(b): and


(iii) A secretary's certificate (or equivalent) certifying the resolutions of
the board of directors of Purchaser which, among other things:  (a) approve the
execution and delivery of this Agreement and the carrying out of the
transactions contemplated hereby; and (b) approve the purchase of the Shares.
 
              (b) Seller shall itself deliver to Purchaser (or cause Western to
deliver):


(i) Stock Certificate(s) representing the Shares together with stock powers
thereafter duly endorsed as directed by Purchaser;


(ii) A secretary's certificate (or equivalent) certifying the resolutions of the
board of directors of Seller which, among other things:  (a) approve the
execution and delivery of this Agreement and the carrying out of the
transactions contemplated hereby; and (b) approve the purchase of the Shares;
and


(iii) An instrument reasonably acceptable to Purchaser pursuant to which
Searchlight Exploration, LLC agrees to the reduction of its Net Profits Interest
in both the Bouse and South Copperstone Properties from 25% to 5%.


         1.05 Further Assurances; Post-Closing Cooperation.


              (a) Subject to the terms and conditions of this Agreement, at any
time or from time to time after the Closing, at Purchaser's request and without
further consideration, Seller shall execute and deliver to Purchaser within ten
(10) days following such request, as the case may be, such other instruments of
sale, transfer, conveyance, assignment and confirmation, provide such materials
and information and take such other actions as Purchaser may reasonably deem
necessary or desirable in order more effectively to transfer, convey and assign
to Purchaser, and to confirm Purchaser's title to, the Shares and otherwise to
cause Seller to fulfill its obligations under this Agreement.
 
              (b) Following the Closing, each party will afford the other party,
its counsel and its accountants, during normal business hours, reasonable access
to the books, records and other data relating to its business in its possession
with respect to periods prior to the Closing and the right to make copies and
extracts therefrom, to the extent that such access may be reasonably required by
the requesting party in connection with (i) the preparation of tax returns, (ii)
the determination or enforcement of rights and obligations under this Agreement,
(iii) compliance with the requirements of any governmental or regulatory
authority, (iv) the determination or enforcement of the rights and obligations
of any party to this Agreement, or (v) in connection with any actual or
threatened action or proceeding. Further each party agrees for a period
extending six (6) years after the Closing not to destroy or otherwise dispose of
any such books, records and other data unless such party shall first offer in
writing to surrender such books, records and other data to the other party and
such other party shall not agree in writing to take possession thereof during
the ten (10) day period after such offer is made.


              (c) If, in order properly to prepare its tax returns, other
documents or reports required to be filed with governmental or regulatory
authorities or its financial statements or to fulfill its obligations hereunder,
it is necessary that a party be furnished with additional information, documents
or records relating to its business not referred to in paragraph (b) above, and
such information, documents or records are in the possession or control of the
other party, such other party shall use its best efforts to furnish or make
available such information, documents or records (or copies thereof) at the
recipient's request, cost and expense. Each party to this Agreement agrees to
keep such information confidential.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) It is anticipated that Purchaser will offer to purchase the remaining shares
of Bouse Gold Inc. and South Copperstone Inc. for Series A Preferred Shares and
Series B Preferred Shares at the same price per share that is being paid
pursuant to Section 1.02 in order to acquire a 100% ownership interest in both
companies.  Seller will use its best efforts to assist in obtaining the
agreement of the other shareholders in these companies although it cannot
guaranty their acceptance of such an offer.


(e) It is anticipated that Western’s corporate parent will distribute the
Preferred Shares to its shareholders, and will initiate all necessary corporate
action with FINRA and the DTCC to set a “record date” and “pay date” upon the
execution and delivery of this Agreement.  Purchaser will cooperate in good
faith in the efforts of Western’s corporate parent to complete this
distribution.   Assuming that Western’s corporate parent has 74,813,049,643
shares of common stock issued and outstanding, this would be a distribution of
0.00016168455 shares (rounded up) of Purchaser’s Series A Preferred Stock per 1
(One) share of common stock of Western’s corporate parent, and 0.0003921002
shares  (rounded up) of Purchaser’s Series B Preferred Stock per 1 (One) share
of  common stock of Western’s corporate parent, or a total value of US$0.003449
per share of the common stock of Western’s corporate parent.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


         Seller represents and warrants to Purchaser as follows:


         2.01 Corporate Existence. Seller is a corporation validly existing and
in good standing under the laws of Wyoming, and has full corporate power and
authority to conduct its business and to the extent now conducted.


         2.02 Ownership. Seller owns and is conveying to Purchaser all of its
rights, title and interests to the Shares, free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind or
description and upon consummation of the transaction contemplated herein good
title in the Shares shall vest in Purchaser free of all liens and other charges.
Seller represents that it owns all of the Shares in Bouse and in South
Copperstone.


         2.03 No Conflicts. The execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transaction contemplated hereby, including, without limitation, the sale of the
Shares to Purchaser, shall not conflict with or result in the breach of any term
or provision of, or violate or constitute a default under any other agreement to
which Seller is a party, or result in the creation of any lien on any of the
Shares or Purchaser. This Agreement has been duly and validly executed and
delivered by Seller and constitutes, and upon the execution and delivery by
Seller of the Closing Documents to which it is a party, such Closing Documents
will constitute, legal, valid and binding obligations of Seller enforceable
against Seller in accordance with their terms.
 
 
3

--------------------------------------------------------------------------------

 


         2.04 Accuracy and Completeness of Due Diligence Documents. The
documents provided to Purchaser in response to Purchaser's due diligence
requests, completely and accurately portray the status of business of Seller as
of the Closing and do not include a material misstatement or omission of a
material fact which would reasonably likely to have a material adverse effect on
Seller or its business.  Further, the information included in such responses
shall be incorporated herein as an affirmative representation and warranty on
the part of Seller.


         2.05 Continuity of Business. Seller reasonably expects that the
business represented by the agreements found in Schedule 2.04 will continue
after the date hereof. Seller has no knowledge that any customer included in
that Schedule intend to terminate or reduce the amount of business they
presently do with Seller, and Seller has no knowledge of any state of facts
which would lead it to believe that any of such customers will terminate their
relationship with Seller or significantly reduce the amount of business they
presently do with Seller.


         2.06 Claims, Litigation, Disclosure. Except as set forth in Schedule
2.06 there is no claim, litigation, tax audit, proceeding or investigation
pending or threatened against Seller or its corporate parent with respect to its
business, nor is there a basis for any such claim, litigation, audit, proceeding
or investigation.


         2.07 Taxes. Except as specifically set forth on Schedule 2.07 (the "Tax
Liabilities"), Seller has correctly prepared and timely filed all Federal, state
and local tax returns, estimates and reports, and paid all such taxes as and
when due. For purposes of this paragraph, taxes shall mean all taxes, charges,
fees, levies or other assessments of any kind whatsoever (including, without
limitation, income, franchise, sales, use and withholding taxes). On or before
the Closing Date, Seller shall pay off and satisfy any of the Tax Liabilities
which are then due and payable and provide Purchaser with evidence thereof in
form satisfactory to Purchaser and its counsel and have granted a reserve
adequate to pay any tax liabilities with respect to the operations of Seller
prior to the Closing.




ARTICLE III
REPRESENTATIONS ,WARRANTIES AND COVENANTS OF PURCHASER


         Purchaser hereby represents and warrants to Seller as follows:
 
 
4

--------------------------------------------------------------------------------

 


         3.01 Corporate Existence. Purchaser is a corporation validly existing
and in good standing under the laws of the State of Nevada, and has full
corporate power and authority to conduct its business and to the extent now
conducted.


         3.02 Authority. The execution and delivery by Purchaser of this
Agreement, and the performance by Purchaser of its obligations hereunder and
under the Closing Documents, are duly and validly authorized by Purchaser. This
Agreement has been duly and validly executed and delivered by Purchaser and
constitutes, and upon the execution and delivery by Purchaser of the Closing
Documents to which it is a party, such Closing Documents will constitute, legal,
valid and binding obligations of Purchaser enforceable against Purchaser in
accordance with their terms.


         3.03 No Conflicts. The execution and delivery by Purchaser of this
Agreement does not, and the execution and delivery by Purchaser of the Closing
Documents to which it is a party, the performance by Purchaser of its
obligations under this Agreement and such Closing Documents and the consummation
of the transactions contemplated hereby and thereby will not conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
any agreement Purchaser is a party to.


         3.04 Claims, Litigation, Disclosure. There is no claim, litigation, tax
audit, proceeding or investigation pending or threatened against Purchaser, with
respect to its business which would have a material effect on its ability to
satisfactorily perform its duties under this Agreement, nor is there a basis for
any such claim, litigation, audit, proceeding or investigation.


         3.05 Taxes. The Purchaser has correctly prepared and timely filed all
Federal, state and local tax returns, estimates and reports, and paid all such
taxes as and when due. For purposes of this paragraph, taxes shall mean all
taxes, charges, fees, levies or other assessments of any kind whatsoever
(including, without limitation, income, franchise, sales, use and withholding
taxes).
 
ARTICLE IV
CONDITIONS TO OBLIGATIONS OF PURCHASER


         The obligations of Purchaser hereunder to purchase the Shares are
subject to the fulfillment, at or before the Closing Date, of each of the
following conditions (all or any of which may be waived in whole or in part by
Purchaser in its sole discretion):


         4.01 Representations and Warranties. The representations and warranties
made by Seller in this Agreement, taken as a whole, shall be true and correct,
in all respects material to the validity and enforceability of this Agreement
and the Closing Documents and to the condition of the business, on and as of the
Closing Date as though made on and as of the Closing or, in the case of
representations and warranties made as of a specified date earlier than the
Closing, on and as of such earlier date.
 
 
5

--------------------------------------------------------------------------------

 


         4.02 Performance. Seller shall have performed and complied with, in all
material respects, the agreements, covenants and obligations required by this
Agreement to be so performed or complied with by Seller at or before the
Closing.


        4.03 Officers' Certificates. Seller shall have delivered to Purchaser
two certificates of Seller each dated as of the Closing and executed in the name
and on behalf of Seller by the President of Seller, substantially in the form of
Schedule 4.03.1 annexed hereto, and a certificate executed by the Secretary or
any Assistant Secretary of Seller, substantially in the form of Schedule 4.03.2
annexed hereto.


4.04  Completion of Audit.  Purchaser’s independent registered accountant shall
have completed any necessary audit(s) required by said accountants to continue
Purchaser’s SEC reporting in good standing following the Closing.


ARTICLE V
CONDITIONS TO OBLIGATIONS OF SELLER


         The obligations of Seller hereunder to sell the Shares are subject to
the fulfillment, at or before the Closing, of each of the following conditions
(all or any of which may be waived in whole or in part by Seller in its sole
discretion):


         5.01 Representations and Warranties. The representations and warranties
made by Purchaser in this Agreement, taken as a whole, shall be true and correct
in all material respects on and as of the Closing.


         5.02 Performance. Purchaser shall have performed and complied with, in
all material respects, the agreements, covenants and obligations required by
this Agreement to be so performed or complied with by Purchaser at or before the
Closing.


ARTICLE VI
TERMINATION


         6.01 Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned:


              (a) at any time before the Closing, by mutual written agreement of
Seller and Purchaser;


              (b) at any time before the Closing, by Seller or Purchaser, in the
event that (i) any order or law becomes effective restraining, enjoining, or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement or any of the Closing Documents or
(ii) there are any litigation or governmental, regulatory or
self-regulatory  actions or investigations concerning Seller or Purchaser or
their respective officers or directors, upon notification of the non-terminating
party by the terminating party; or
 
 
6

--------------------------------------------------------------------------------

 
 
  (c) by either party, in the event that the Closing does not occur on or before
August 31, 2010.


         6.02 Effect of Termination. If this Agreement is validly terminated
pursuant to this Section, this Agreement will forthwith become null and void,
and there will be no liability or obligation on the part of  Purchaser or Seller
(or any of their respective officers, directors, employees, agents or other
representatives or Affiliates, as the case may be).




ARTICLE VII
MISCELLANEOUS


         7.01 Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:
 
 If to Purchaser, to:   
North American Gold & Minerals Fund
848 N. Rainbow Blvd., #3003
Las Vegas, NV 89107
 
Attention: Ronald Yadin Lowenthal

    
If to Seller, to:
Western Diversified Mining Resources, Inc.
2780 South Jones Blvd, #3532
Las Vegas, NV 89146
 
Attention: Peter James Bezzano

                                                   
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.


         7.02 Entire Agreement. This Agreement and the Closing Documents
supersede all prior discussions and agreements between the parties with respect
to the subject matter hereof and thereof and contain the sole and entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof.
 
 
7

--------------------------------------------------------------------------------

 


         7.03 Expenses. Except as otherwise expressly provided in this Agreement
whether or not the transactions contemplated hereby are consummated, each party
will pay its own costs and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the Closing Documents and the
transactions contemplated hereby and thereby.


         7.04 Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.


         7.05 Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each party hereto.


         7.06 No Assignment; Binding Effect. Purchaser may not assign its
obligations under this Agreement without the express written consent of Seller.


         7.07 Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.


         7.08 Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof and (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.


         7.09 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.


         7.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


         7.11 Dispute Resolution. Any dispute hereunder shall be resolved by
arbitration in RENO, Nevada under the rules of the American Arbitration
Association and the decision of the arbitrator shall be final and binding on the
parties hereto. Any and all costs and expenses associated with actions taken
pursuant to this Paragraph 7.11 shall be borne by the non-prevailing party.
 
 
8

--------------------------------------------------------------------------------

 




      IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officer of each party as of the date first above written.
 

  NORTH AMERICAN GOLD & MINERALS FUND
as Purchaser
         
 
By:
/s/ Ronald Yadin Lowenthal       Name: Ronald Yadin Lowenthal      
Title: President          

 
WESTERN DIVERSIFIED MINING RESOURCES, INC.
as Seller
         
 
By:
/s/ Peter James Bezzano       Name: Peter James Bezzano       Title: President  
       




 
9

--------------------------------------------------------------------------------

 


EXHIBIT A
TERMS OF SERIES “A” PREFERRED SHARES


 
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS
 
 
OF SERIES “A” PREFERRED STOCK OF NORTH AMERICAN GOLD & MINERALS FUND.
 
        NORTH AMERICAN GOLD & MINERALS FUND (the “Company”), a corporation
organized and existing under and by virtue of the Revised Statutes of the State
of Nevada (the “NRS”), in accordance with Section 78.1955 of the NRS, DOES
HEREBY CERTIFY that:
 
       The Amended and Restated Articles of Incorporation of the Company provide
that the Company is authorized to issue 1,000,000,000 shares of preferred stock,
par value $0.0001 per share. The Amended and Restated Articles of Incorporation
provide, further, that the Board of Directors is authorized, to the extent
permitted by law, to provide for the issuance of the shares of preferred stock
in series, and by filing a certificate pursuant to the NRS, to establish from
time to time the number of shares to be included in each series and to fix the
designation, powers, preferences and rights and the qualifications, limitations
or restrictions thereof. Pursuant to the authority conferred upon the Board of
Directors by the Amended and Restated Articles of Incorporation, the Board of
Directors, by Unanimous Written Consent dated August 11, 2010, adopted a
resolution providing for the designation, rights, powers and preferences and the
qualifications, limitations and restrictions of 52,085,000 shares of Series A
Preferred Stock, par value $0.0001 per share, and that a copy of such resolution
is as follows:
 
       RESOLVED, that pursuant to the authority vested in the Board of Directors
of the Company, the provisions of its Amended and Restated Articles of
Incorporation, and in accordance with the NRS, the Board of Directors hereby
authorizes the filing of a Certificate of Designations, Preferences and Rights
of Series A Preferred Stock of North American Gold & Minerals Fund. Accordingly,
the Company’s Series A Preferred Stock shall have the powers, preferences and
rights and the qualifications, limitations and restrictions thereof, as follows:
 
       1.      Designation and Number of Shares. Shares of the series shall be
designated and known as the Series A Preferred Stock of the Company.  The Series
A Preferred Stock shall consist of 52,085,000 shares and have a par value of
$0.0001 per share. Shares of the Series A Preferred Stock (hereinafter referred
to as the “Series A Preferred Stock”) which are retired, converted into shares
of the Company’s common stock, purchased or otherwise acquired by the Company
shall be cancelled and shall revert to authorized but un-issued preferred stock,
undesignated as to series and subject to re-issuance by the Company as shares of
preferred stock of any one or more series.
 
 
10

--------------------------------------------------------------------------------

 
 
 
       2.      Liquidation of the Company or Sale of Investment in Shares of
Bouse Gold Inc .
 
            2.1    Liquidation Preference.  Upon (a) any liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary, or
(b) any sale by the Company of all or substantially all of its investment in
shares (the “Bouse Shares”) of common stock of Bouse Gold, Inc.,  a Wyoming
corporation (“Bouse Gold”),  the holders of the shares of Series A Preferred
Stock shall be senior in rights to the holders of the Company’s common stock as
to  proceeds of sale (after deduction of the costs and expenses of sale and a 5%
handling fee, the “Bouse Proceeds”) of the Company’s Bouse Shares and shall be
entitled to be paid a maximum amount equal to Sixteen Dollars ($16.00) per share
(the “ Liquidation Preference”) of the Series A Preferred Stock from said Bouse
Proceeds. Such amount payable with respect to one share of Series A Preferred
Stock, as the case may be, is sometimes referred to herein as the "Bouse
Liquidation Payment” and, with respect to all shares of Series A Preferred
Stock, as the “Bouse Liquidation Payments".
 
             2.2     If upon (a) such liquidation, dissolution or winding up of
the Company, whether voluntary or involuntary, or (b) such sale by the Company
of all or substantially all of its investment in the Bouse Shares, the Bouse
Proceeds shall be insufficient to permit payment to the holders of Series A
Preferred Stock of the full Bouse Liquidation Payments, then the entire Bouse
Proceeds shall be distributed ratably among the Series A Holders.
 
2.3 Upon (a) any such liquidation, dissolution or winding up of the Company or
(b) any such sale by the Company of all or substantially all of its investment
in the Bouse Shares, after the holders of Series A Preferred Stock shall have
been paid in full any Bouse Liquidation Payment to which they shall be entitled
as set forth in subparagraph 2.1 above, the remaining net assets of the Company
or Bouse Proceeds (to the extent that the Board of Directors declares a
dividend), as the case may be, shall be distributed to the holders of common
stock in proportion to the shares of common stock then held by them.
 
3.  Bouse Dividend Preference.  To the extent that any dividends are declared by
the Board of Directors of the Company from current earnings of the Company that
are attributable to any dividends paid to the Company by Bouse Gold (“Bouse
Dividends”) or Bouse Proceeds (after deduction of a 5% handling fee),  shares of
Series A Preferred Stock shall be entitled to receive dividends at a fixed
annual rate of Three Percent (3%) of the Liquidation Preference,, payable solely
from said Bouse Dividends or Bouse Proceeds, before any Bouse Dividends are paid
by the Company on its common shares.  Such dividends payable to the holders of
the Series A Preferred Stock shall not be cumulative.  So long as any shares of
Series A Preferred Stock are outstanding, no dividend (other than a dividend in
common stock or in any other shares ranking junior to the Series A Preferred
Stock ) shall be declared or paid in any year from Bouse Dividends or Bouse
Proceeds (other than from said 5% handling fee) unless, in each case, the full
dividend for said year on all outstanding shares of Series A Preferred Stock
shall have been or contemporaneously are declared and paid from the Bouse
Dividends or Bouse Proceeds.
 
 
11

--------------------------------------------------------------------------------

 
 
       4.      No Voting Rights . Except as may be required by law and as is
provided in this Certificate, no holder of outstanding shares of Series A
Preferred Stock shall be entitled to vote their shares of Series A Preferred
Stock.
 
5.       Redemption.  The shares of Series A Preferred Stock shall not be
redeemable prior to December 31, 2010.  On and after January 1, 2011, the
Company, at its option, may redeem shares of Series A Preferred Stock, as a
whole or in part, for cash, at any time or from time to time, at a redemption
price of Sixteen Dollars (US$16.00) per share plus, in each case, any declared
and unpaid dividends thereon to the date fixed for redemption.  In the event
that fewer than all of the outstanding shares of Series A Preferred Stock are to
be redeemed, the number of shares to be redeemed shall be determined by the
Board of Directors and the shares to be redeemed shall be determined by lot or
pro rata as may be determined by the Board of Directors or by any other method
as may be determined by the Board of Directors in its discretion to be
equitable.  In the event the Company shall redeem shares of the Series A
Preferred Stock, notice of such redemption shall be given by first class mail,
postage prepaid, mailed not less than 30 nor more than 60 days prior to the
redemption date, to each holder of record of the shares to be redeemed, at such
holder’s address as appears on the stock records of the Company, or by
publishing notice thereof in a newspaper of general circulation in Clark County,
Nevada.  If the Company elects to provide such notice by publication, it shall
also promptly mail notice of such redemption to each holder of the shares of
Series A Preferred Stock to be redeemed.  Each such mailed or published notice
shall state: (a) the redemption date; (b) the number of shares of Series A
Preferred Stock to be redeemed and, if fewer than all the shares held by such
holder are to be redeemed, the number of such shares to be redeemed from such
holder; (c) the redemption price; (d) the place or places where certificates for
such shares are to be surrendered for payment of the redemption price; and (e)
that dividends on the shares to be redeemed will cease to accrue on such
redemption date.  No defect in the notice of redemption or in the mailing
thereof shall affect the validity of the redemption proceedings, and the failure
to give notice to any holder of shares of the Series A Preferred Stock to be so
redeemed shall not affect the validity of the notice given to the other holders
of shares of the Series A Preferred Stock to be redeemed.  Notice having been
mailed or published as aforesaid, then, notwithstanding that the certificates
evidencing the shares of the Series A Preferred Stock shall not have been
surrendered, from and after the redemption date (unless default shall be made by
the Company in providing money for the payment of the redemption price)
dividends on the shares of the Series A Preferred Stock so called for redemption
shall cease to accrue, and said shares shall no longer be deemed to be
outstanding, and all rights of the holders thereof as stockholders of the
Company (except the right to receive from the Company the redemption price)
shall cease.  Upon surrender in accordance with said notice of the certificates
for any shares so redeemed (properly endorsed or assigned for transfer, if the
Board of Directors shall so require and the notice shall so state), such shares
shall be redeemed by the Company at the redemption price aforesaid.  In case
fewer than all the shares represented by any such certificate are redeemed, a
new certificate shall be issued representing the unredeemed shares without cost
to the holder thereof.   Any shares of the Series A Preferred Stock that shall
at any time have been redeemed shall, after such redemption, in the discretion
of the Board of Directors of the Company, be (x) held in treasury or (y) resume
the status of authorized but unissued shares of preferred stock, without
designation as to series, until such shares are once more designated as part of
a particular series by the Board of Directors.       
 
       6.      Amendments . No provision of these terms of the Series A
Preferred Stock may be amended, modified or waived as to such Series without the
written consent or affirmative vote of the holders of at least fifty-one percent
(51%) of the then outstanding shares of Series A Preferred Stock.
 
 
        IN WITNESS WHEREOF , North American Gold & Minerals Fund has caused this
Certificate to be signed by Ronald Y. Lowenthal, its President and CEO, this
11th day of August, 2010.
 

 
 
 
 
 
Ronald Y. Lowenthal
 
President & CEO



 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TERMS OF SERIES “B” PREFERRED SHARES


 
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS
 
 
OF SERIES “B” PREFERRED STOCK OF NORTH AMERICAN GOLD & MINERALS FUND.
 
 
        NORTH AMERICAN GOLD & MINERALS FUND (the “Company”), a corporation
organized and existing under and by virtue of the Revised Statutes of the State
of Nevada (the “NRS”), in accordance with Section 78.1955 of the NRS, DOES
HEREBY CERTIFY that:
 
       The Amended and Restated Articles of Incorporation of the Company provide
that the Company is authorized to issue 1,000,000,000 shares of preferred stock,
par value US$0.0001 per share. The Amended and Restated Articles of
Incorporation provide, further, that the Board of Directors is authorized, to
the extent permitted by law, to provide for the issuance of the shares of
preferred stock in series, and by filing a certificate pursuant to the NRS, to
establish from time to time the number of shares to be included in each series
and to fix the designation, powers, preferences and rights and the
qualifications, limitations or restrictions thereof. Pursuant to the authority
conferred upon the Board of Directors by the Amended and Restated Articles of
Incorporation, the Board of Directors, by Unanimous Written Consent dated August
11, 2010, adopted a resolution providing for the designation, rights, powers and
preferences and the qualifications, limitations and restrictions of 62,630,000
shares of Series B Preferred Stock, par value US$0.0001 per share, and that a
copy of such resolution is as follows:
 
       RESOLVED, that pursuant to the authority vested in the Board of Directors
of the Company, the provisions of its Amended and Restated Articles of
Incorporation, and in accordance with the NRS, the Board of Directors hereby
authorizes the filing of a Certificate of Designations, Preferences and Rights
of Series B Preferred Stock of North American Gold & Minerals Fund. Accordingly,
the Company’s Series B Preferred Stock shall have the powers, preferences and
rights and the qualifications, limitations and restrictions thereof, as follows:
 
       1.      Designation and Number of Shares. Shares of the series shall be
designated and known as the Series B Preferred Stock of the Company.  The Series
B Preferred Stock shall consist of 62,630,000 shares and have a par value of
US$0.0001 per share. Shares of the Series B Preferred Stock (hereinafter
referred to as the “Series B Preferred Stock”) which are retired, converted into
shares of the Company’s common stock, purchased or otherwise acquired by the
Company shall be cancelled and shall revert to authorized but un-issued
preferred stock, undesignated as to series and subject to re-issuance by the
Company as shares of preferred stock of any one or more series.
 
       2.      Liquidation of the Company or Sale of Investment in Shares of
South Copperstone, Inc.
 
 
13

--------------------------------------------------------------------------------

 
 
            2.1     Liquidation Preference  Upon (a) any liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary, or
(b) any sale by the Company of all or substantially all of its investment in
shares (the “South Copperstone Shares”) of common stock of South Copperstone
Inc., a Wyoming corporation (“South Copperstone”),  the holders of the shares of
Series B Preferred Stock shall be senior in rights to the holders of the
Company’s common stock as to  proceeds of sale (after deduction of the costs and
expenses of sale and a 5% handling fee, the “South Copperstone Proceeds”) of the
Company’s South Copperstone Shares and shall be entitled to be paid a maximum
amount equal to Two Dollars and Twenty Cents (US$2.20) per share (the
“Liquidation Preference”) of the Series B Preferred Stock from said South
Copperstone Proceeds. Such amount payable with respect to one share of Series B
Preferred Stock, as the case may be, is sometimes referred to herein as the
"South Copperstone Liquidation Payment” and, with respect to all shares of
Series B Preferred Stock, as the “South Copperstone Liquidation Payments".
 
             2.2     If upon (a) such liquidation, dissolution or winding up of
the Company, whether voluntary or involuntary, or (b) such sale by the Company
of all or substantially all of its investment in the South Copperstone Shares,
the South Copperstone Proceeds shall be insufficient to permit payment to the
holders of Series B Preferred Stock of the full South Copperstone Liquidation
Payments, then the entire South Copperstone Proceeds shall be distributed
ratably among the Series B Holders.
 
2.4 Upon (a) any such liquidation, dissolution or winding up of the Company or
(b) any such sale by the Company of all or substantially all of its investment
in the South Copperstone Shares, after the holders of Series B Preferred Stock
shall have been paid in full any South Copperstone Liquidation Payment to which
they shall be entitled as set forth in subparagraph 2.1 above, the remaining net
assets of the Company or South Copperstone Proceeds (to the extent that the
Board of Directors declares a dividend), as the case may be, shall be
distributed to the holders of common stock in proportion to the shares of common
stock then held by them.
 
3.  South Copperstone Dividend Preference.  To the extent that any dividends are
declared by the Board of Directors of the Company from current earnings of the
Company that are attributable to any dividends paid to the Company by South
Copperstone (“South Copperstone Dividends”) or South Copperstone Proceeds (after
deduction of a 5% handling fee),  shares of Series B Preferred Stock shall be
entitled to receive dividends at a fixed annual rate of Three Percent (3%) of
the Liquidation Preference,, payable solely from said South Copperstone
Dividends or South Copperstone Proceeds,  before any South Copperstone Dividends
are paid by the Company on its common shares.  Such dividends payable to the
holders of the Series B Preferred Stock shall not be cumulative.  So long as any
shares of Series B Preferred Stock are outstanding, no dividend (other than a
dividend in common stock or in any other shares ranking junior to the Series B
Preferred Stock ) shall be declared or paid in any year from South Copperstone
Dividends or South Copperstone Proceeds (other than from said 5% handling fee)
unless, in each case, the full dividend for said year on all outstanding shares
of Series B Preferred Stock shall have been or contemporaneously are declared
and paid from the South Copperstone Dividends or South Copperstone Proceeds.
 
 
14

--------------------------------------------------------------------------------

 
 
       4.      No Voting Rights . Except as may be required by law and as is
provided in this Certificate, no holder of outstanding shares of Series B
Preferred Stock shall be entitled to vote their shares of Series B Preferred
Stock.
 
5.       Redemption.  The shares of Series B Preferred Stock shall not be
redeemable prior to December 31, 2010.  On and after January 1, 2011, the
Company, at its option, may redeem shares of Series B Preferred Stock, as a
whole or in part, for cash, at any time or from time to time, at a redemption
price of Two Dollars and Twenty Cents (US$2.20) per share plus, in each case,
any declared and unpaid dividends thereon to the date fixed for redemption.  In
the event that fewer than all of the outstanding shares of Series B Preferred
Stock are to be redeemed, the number of shares to be redeemed shall be
determined by the Board of Directors and the shares to be redeemed shall be
determined by lot or pro rata as may be determined by the Board of Directors or
by any other method as may be determined by the Board of Directors in its
discretion to be equitable.  In the event the Company shall redeem shares of the
Series B Preferred Stock, notice of such redemption shall be given by first
class mail, postage prepaid, mailed not less than 30 nor more than 60 days prior
to the redemption date, to each holder of record of the shares to be redeemed,
at such holder’s address as appears on the stock records of the Company, or by
publishing notice thereof in a newspaper of general circulation in Clark County,
Nevada.  If the Company elects to provide such notice by publication, it shall
also promptly mail notice of such redemption to each holder of the shares of
Series B Preferred Stock to be redeemed.  Each such mailed or published notice
shall state: (a) the redemption date; (b) the number of shares of Series B
Preferred Stock to be redeemed and, if fewer than all the shares held by such
holder are to be redeemed, the number of such shares to be redeemed from such
holder; (c) the redemption price; (d) the place or places where certificates for
such shares are to be surrendered for payment of the redemption price; and (e)
that dividends on the shares to be redeemed will cease to accrue on such
redemption date.  No defect in the notice of redemption or in the mailing
thereof shall affect the validity of the redemption proceedings, and the failure
to give notice to any holder of shares of the Series B Preferred Stock to be so
redeemed shall not affect the validity of the notice given to the other holders
of shares of the Series B Preferred Stock to be redeemed.  Notice having been
mailed or published as aforesaid, then, notwithstanding that the certificates
evidencing the shares of the Series B Preferred Stock shall not have been
surrendered, from and after the redemption date (unless default shall be made by
the Company in providing money for the payment of the redemption price)
dividends on the shares of the Series B Preferred Stock so called for redemption
shall cease to accrue, and said shares shall no longer be deemed to be
outstanding, and all rights of the holders thereof as stockholders of the
Company (except the right to receive from the Company the redemption price)
shall cease.  Upon surrender in accordance with said notice of the certificates
for any shares so redeemed (properly endorsed or assigned for transfer, if the
Board of Directors shall so require and the notice shall so state), such shares
shall be redeemed by the Company at the redemption price aforesaid.  In case
fewer than all the shares represented by any such certificate are redeemed, a
new certificate shall be issued representing the unredeemed shares without cost
to the holder thereof.   Any shares of the Series B Preferred Stock that shall
at any time have been redeemed shall, after such redemption, in the discretion
of the Board of Directors of the Company, be (x) held in treasury or (y) resume
the status of authorized but unissued shares of preferred stock, without
designation as to series, until such shares are once more designated as part of
a particular series by the Board of Directors.       
 
 
       6.      Amendments . No provision of these terms of the Series B
Preferred Stock may be amended, modified or waived as to such Series without the
written consent or affirmative vote of the holders of at least fifty-one percent
(51%) of the then outstanding shares of Series B Preferred Stock.
 
 
        IN WITNESS WHEREOF, North American Gold & Minerals Fund has caused this
Certificate to be signed by Ronald Y. Lowenthal, its President and CEO, this
11th day of August, 2010.
 

 
 
/
 
 
Ronald Y. Lowenthal
 
President & CEO


15